                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               TEXARKANA DIVISION


SARAH MICHAELIS, INDIVIDUALLY
and RICKY MICHAELIS, INDIVIDUALLY
and AS HUSBAND AND WIFE                                                            PLAINTIFFS

v.                                  Civil No. 4:18-cv-4083

REGINA MORGAN and
TRIANGLE RESOURCES, INC.                                                        DEFENDANTS


                                           ORDER

       Before the Court is a Stipulation of Dismissal with Prejudice. ECF No. 18. The stipulation

is filed pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), and the parties stipulate to the voluntary

dismissal of this action with prejudice. Accordingly, Plaintiffs’ claims against Defendants are

DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 6th day of December, 2019.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge
